This case presents error from the county court of Seminole county. A purported case-made has been filed with. the petition in error. From the papers embraced therein it appears that on February 16, 1909, judgment was entered, and plaintiff in error allowed 60 days within which to make and serve case-made on the defendants in error. There is no evidence whatsoever, *Page 9 
accompanying the purported case-made, showing that it was ever served upon either the defendants in error or their counsel, or that any amendments were suggested or allowed, or that any notice whatsoever was given of the time and place for its signing and settlement by the trial judge; nor is there any order embraced therein extending the time for the settlement of the same, and the certificate of the trial judge bears the date of May 1, 1909. Under these circumstances the proceeding in this court is a nullity, and we are without jurisdiction to review any of the questions which counsel seek to present.Cowan v. Maxwell, 27 Okla. 87, 111 P. 388; Devault et al. v.Merchants' Exch. Co., 22 Okla. 624, 98 P. 342; Bettis v.Cargile et al., 23 Okla. 301, 100 P. 436; Ft. Smith   W. R.Co. v. State Nat. Bank of Shawnee, 25 Okla. 128, 105 P. 647;Carr v. Thompson et al., 27 Okla. 7, 110 P. 667; Lankford v.Wallace, 26 Okla. 857, 110 P. 672; Lathim v. Schlack,27 Okla. 522, 112 P. 968.
The same is accordingly dismissed.
All the Justices concur.